Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Burleigh on 8/15/2022.

The application has been amended as follows: 

In the Claims:
Claim 48: replace “A door closer according” with “A door system according”.
Claim 48: replace “relative to a door frame” with “relative to the door frame”.
Claim 49: replace “A door closer according” with “A door system according”.
Claim 50: replace “A door closer according” with “A door system according”.
Claim 51: replace “A door closer according” with “A door system according”.
Claim 52: replace “A door closer according” with “A door system according”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
GB 2456508 is the closest prior art which teaches a similar door closer, however ‘508 does not disclose the door closer in combination with a door system having at least one hinge having a variable pivot axis, and wherein the or each link and the corresponding one of the one or more horizontal slots are configured so that the or each link passes through a respective one of the one or more horizontal slots without contacting the door mounting plate as the door leaf moves between open and closed configurations relative to the door frame. These limitations, in combination with all the other limitations of independent claim 44, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677